EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of May 15, 2008, by
and between TheStreet.com, Inc., a Delaware corporation (the “Company” or
“TheStreet.com”), and Teresa Santos (“Santos”).

 

WHEREAS, the Company desires that Santos enter into this Employment Agreement,
and Santos desires to enter into this Employment Agreement, on the terms and
conditions set forth herein;

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1. Duties; Term.

 

The Company agrees to employ Santos, and Santos agrees to be so employed, in the
position of General Counsel and Secretary of the Company and Santos agrees to
perform such duties, functions and responsibilities as are generally incident to
such position, reporting to and subject to the direction of the Chief Executive
Officer or Chief Financial Officer, for a period commencing on May 15, 2008 (the
“Commencement Date”) and ending on May 14, 2009 , unless sooner terminated in
accordance with Section 4 hereof and shall be renewed automatically for an
additional one-year period unless the Company or Santos gives notice to the
other party hereto not less than ninety (90) days prior to May 14, 2009 of its
or her election not to renew the Employment Agreement, in which event the
Employment Agreement shall terminate on such date. The period of employment
under this Employment Agreement, as renewed or earlier terminated pursuant to
Section 4 below, shall be referred to in this Employment Agreement as the
“Term”. Santos agrees to perform faithfully the duties assigned to her pursuant
to this Employment Agreement to the best of her abilities and to devote all of
her business time and attention to the Company’s business. Santos shall be
subject to all laws, rules, regulations and policies as are from time to time
applicable to employees of the Company including TheStreet.com’s Policy on
Investments, and will be required to comply fully with the provisions of all
written supervisory procedures and other relevant securities and disciplinary
policies relevant to his position with the Company.

 

Section 2. Compensation.

 

(a) Annual Salary. As compensation for her services hereunder, during the Term
the Company shall pay to Santos a salary of Two Hundred and Ten Thousand Dollars
($210,000) per annum, payable in accordance with the Company’s standard payroll
policies, and less all applicable federal, state and local withholding taxes
(the “Annual Salary”). The Annual Salary shall be reviewed at least annually
during the Term, and may be increased in the sole discretion of the Company’s
Chief Executive Officer and the Compensation Committee of the Company’s Board of
Directors (the

 


--------------------------------------------------------------------------------

“Board”), taking into consideration both the Company’s and Santos’s performance
during the preceding year.

 

(b) Bonus. Except as set forth in Section 4 hereof, in addition to the Annual
Salary, Santos shall be entitled to receive additional annual bonus
compensation, payable at year end or shortly thereafter, which may be cash
and/or equity compensation, for her employment during the Term and any renewal
terms (the “Annual Bonus”). The Annual Bonus will be based upon pre-established
individual performance goals, as approved by the appropriate members of
management and commensurate with your position, as approved by the Committee
with meaningful input on all goals from the Chief Executive Officer and the
Chief Financial Officer. The target level for the Annual Bonus will be 35% of
the Annual Salary.

 

(c) In addition to the Annual Salary and the Annual Bonus, Santos may, in the
discretion of the Compensation Committee of the Company’s Board of Directors, be
granted awards under the 2007 Performance Incentive Plan (the “Plan”) on an
annual or other basis as compensation for the performance of her services
hereunder. Additionally, all Equity Award Agreements will contain a clause
providing that upon the occurrence of a Change of Control (as defined in the
Plan) prior to the termination of Santos’s employment hereunder for any reason,
fifty percent (50%) of the then unvested portion of the outstanding equity
awards will immediately become vested.

 

 

Section 3. Benefits; Expense Reimbursement.

 

During the Term, Santos shall be eligible to participate in any group insurance,
accident, sickness and hospitalization insurance, and any other employee benefit
plans of the Company in effect during the Term and available to the Company’s
executive officers, and Santos shall have the right to reimbursement, upon
proper accounting, of reasonable expenses and disbursements incurred by her in
the course of his duties hereunder. In addition, Santos shall be entitled to
accrue fifteen (15) days of paid vacation in 2008 and nineteen (19) days of paid
vacation in 2009.

 

Section 4. Employment Termination.

 

(a) At any time during the Term, and except as otherwise provided in Sections
4(b) and 4(c) hereof, the Company shall only have the right to terminate this
Employment Agreement and Santos’s employment with the Company hereunder, upon
written notice to Santos, in the event Santos engages in conduct which
constitutes “Cause.” For purposes of this Employment Agreement, Cause shall mean
(i) Santos’s willful misconduct or gross negligence in the performance of her
obligations under this Employment Agreement, (ii) dishonesty or misappropriation
by Santos relating to the Company or any of its funds, properties, or other
assets, (iii) inexcusable repeated or prolonged absence from work by Santos
(other than as a result of, or in connection with,

 


--------------------------------------------------------------------------------

a disability), (iv) any unauthorized disclosure by Santos of confidential or
proprietary information of the Company, which is reasonably likely to result in
material harm to the Company, (v) a conviction of Santos (including entry of a
guilty or nolo contendere plea) involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws, or (vi) the failure
by Santos to perform faithfully her duties hereunder or other breach by Santos
of this Employment Agreement and such failure or breach is not cured, to the
extent cure is possible, by Santos within thirty (30) days after receipt of
written notice thereof from the Company to Santos. If this Employment Agreement
and Santos’s employment with the Company hereunder is terminated for Cause, or
if Santos voluntarily resigns from the Company without Good Reason, during the
Term, the Company shall pay Santos an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, and following any such termination, Santos shall not be entitled to
receive any other compensation or benefits from the Company hereunder.

 

(b) This Employment Agreement and Santos’s employment with the Company hereunder
may also be terminated by the Company without Cause, or by Santos upon the
occurrence of an event constituting Good Reason. For purposes of this Employment
Agreement, “Good Reason” shall mean (i) the failure of the Company to cure a
material adverse change made by it in Santos’s functions, duties, or
responsibilities in her positions with the Company as provided in this
Employment Agreement, or (ii) a reduction in the Annual Salary during the Term,
or (iii) the failure of the Company to cure any other material breach of this
Employment Agreement, or (iv) in connection with the occurrence of a Change of
Control, there is a significant reduction of Santos’s authority, duties or
responsibilities relative to her authority, duties or responsibilities in effect
immediately prior to such reduction; provided, however, that the foregoing
provision shall not include a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, if Santos is not appointed as General Counsel and Secretary of the
acquiring corporation, but continues to have a substantially similar level of
responsibility over the affairs of the Company following such Change of
Control), or (v) Santos’s relocation by the Company or a successor thereto to a
location more than fifty (50) miles from either the Company’s current
headquarters or Santos’s home address, provided that, in the case of (i), (ii),
or (iii) above, the Company has failed to cure the event constituting Good
Reason within thirty (30) days following written notice thereof from Santos.

 

In the event that Santos’s employment is terminated by the Company without
Cause, or by Santos with Good Reason, then the Company shall pay or provide to
Santos, as her sole and exclusive remedy hereunder, upon delivery by Santos to
the Company of a customary release, (A) an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, (B) group life, disability, sickness, hospitalization and accident
insurance benefits equivalent to those to which Santos would have been entitled
if she had continued working for the Company for an additional twelve (12) month
period, and (C) the Annual Salary to the

 


--------------------------------------------------------------------------------

same extent to which Santos would have been entitled if she had continued
working for the Company for an additional twelve (12) month period.

 

The benefits continuation and salary payments provided for above shall be
contingent upon Santos’s continued compliance with Sections 5 and 6 hereof, and
shall be reduced by the corresponding benefits amounts and amounts of cash
compensation and any publicly traded or freely tradable securities compensation
(including, without limitation, securities that will become freely tradable
after a restrictive or vesting period) actually received by Santos after the
date of termination. Additionally, the benefits continuation provided for in (B)
above shall terminate upon Santos’s becoming eligible for corresponding benefits
in connection with new employment. Except as set forth above, Santos shall not
be entitled to receive any other compensation or benefits from the Company
hereunder.

 

(c) This Employment Agreement and Santos’s employment with the Company hereunder
shall terminate immediately and automatically upon (i) the death or Disability
(as defined below) of Santos, (ii) the liquidation or dissolution of the Company
or other shutdown of the business then conducted by the Company, or (iii) the
expiration of the Term. For purposes of this Employment Agreement, “Disability”
shall mean physical or mental incapacity of a nature which prevents Santos, in
the good faith judgment of the Company’s Board of Directors, from performing her
duties under this Employment Agreement for a period of 90 consecutive days or
150 days during any year with each year under this Employment Agreement
commencing on each anniversary of the date hereof. If this Employment Agreement
and Santos’s employment with the Company hereunder is terminated on account of
(i) or (ii) above, then the Company shall pay Santos, or her estate, conservator
or designated beneficiary, as the case may be, an amount equal to (A) all earned
but unpaid portions of the Annual Salary and unused vacation days through the
date of termination, and following any such termination, neither Santos, nor her
estate, conservator or designated beneficiary, as the case may be, shall be
entitled to receive any other compensation or benefits from the Company
hereunder.

 

(d) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, the Company shall have no further obligations under this Employment
Agreement; provided, however, that Sections 5 through 18 hereof shall survive
and remain in full force and effect.

 

Section 5. Non-Competition. Except in the event of a termination of Santos’s
employment hereunder by the Company without Cause or by Santos for Good Reason:

 

(a) Santos hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Santos’s
employment with the Company, she will not engage in “Competition” with the
Company.

 


--------------------------------------------------------------------------------

For purposes of this Employment Agreement, Competition by Santos shall mean
Santos’s engaging in, or otherwise directly or indirectly being employed by or
acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting her
name to be used in connection with the activities of any other business or
organization anywhere in the United States which engages in the business of
providing original editorial financial news content over the Internet; provided,
however, that, notwithstanding the foregoing, it shall not be a violation of
this Section 5(a) for Santos to become the registered or beneficial owner of up
to three percent (3%) of any class of the capital stock of a competing
corporation registered under the Securities Exchange Act of 1934, as amended,
provided that Santos does not otherwise participate in the business of such
corporation.

 

(b) Santos hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Santos’s
employment with the Company, she will not solicit for employment or hire, in any
business enterprise or activity, any person who was employed by the Company
during the Term.

 

Section 6. Confidentiality; Intellectual Property.

 

(a) Except as otherwise provided in this Employment Agreement, at all times
during and after the Term, Santos shall keep secret and retain in strictest
confidence, any and all confidential information relating to the Company, and
shall use such confidential information only in furtherance of the performance
by her of her duties to the Company and not for personal benefit or the benefit
of any interest adverse to the Company’s interests. For purposes of this
Employment Agreement, “confidential information” shall mean any information,
including, without limitation, plans, specifications, models, samples, data,
customer lists and customer information, computer programs and documentation,
and other technical and/or business information, in whatever form, tangible or
intangible, that can be communicated by whatever means available at such time,
that relates to the Company’s current business or future business contemplated
during the Term, or that relates to the products or services offered or at any
time contemplated to be offered by the Company, or the development thereof, and
any information received from others that the Company is obligated to treat as
confidential or proprietary (provided that such confidential information shall
not include any information that (a) has become generally available to the
public other than as a result of a disclosure by Santos, or (b) was available to
or became known to Santos prior to the disclosure of such information on a
non-confidential basis without breach of any duty of confidentiality from any
party to the Company), and shall not disclose such confidential information to
any Person other than the Company, except as may be required by law or court or
administrative order (in which event Santos shall so notify the Company as
promptly as practicable). Upon termination of the Term for any reason, Santos
shall return to the Company all copies, reproductions and summaries of
confidential information in her possession and erase the same from all media in
her possession, and, if

 


--------------------------------------------------------------------------------

the Company so requests, shall certify in writing that she has done so. All
confidential information is and shall remain the property of the Company as
applicable (or, in the case of information that the Company received from a
third party which it is obligated to treat as confidential, then the property of
such third party).

 

(b) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Santos
during the Term, and all business opportunities presented to Santos during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably relate to any of the business of the Company on the date of such
creation, development, obtaining or conception, and Santos shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Employment Agreement, (x) the term
“Intellectual Property” means and includes any and all trademarks, trade names,
service marks, service names, patents, copyrights, and applications therefor,
and (y) the term “Technology” means and includes any and all trade secrets,
proprietary information, invention, discoveries, know-how, formulae, processes
and procedures.

 

Section 7. Covenants Reasonable.

 

The parties acknowledge that the restrictions contained in Sections 5 and 6
hereof are a reasonable and necessary protection of the immediate interests of
the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Santos in binding herself to any of these restrictions. In the event of a breach
or threatened breach by Santos of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Santos from such breach or threatened breach; provided however, that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.

 

Section 8. No Third Party Beneficiary.

 

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.



 


--------------------------------------------------------------------------------

 

 

Section 9. Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto. Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.

 

Section 10. Representations.

 

The Company hereby represents and warrants that the execution and delivery of
this Employment Agreement and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.

 

Section 11. Amendment.

 

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.

 

Section 12. Assignment and Delegation; Binding Effect.

 

Neither party may assign any of its rights or delegate any performance under
this Employment Agreement without the prior written consent of the other,
provided, however, that the Company may assign this Employment Agreement without
Santos’s prior written consent (i) in connection with any merger, consolidation,
any sale of all or substantially all of the Company’s assets or any other
transaction in which more than fifty percent (50%) of the Company’s voting
securities are transferred; or (ii) to any subsidiary, affiliate, joint venture,
partnership or limited liability company in which the Company has a majority
interest. Any purported assignment of rights or delegation of performance in
violation of this Section is void. None of Santos’s rights under this Employment
Agreement shall be subject to any encumbrances or the claims of Santos’s
creditors.

 

This Employment Agreement shall bind and benefit the Company and any successor
organization which shall succeed to the Company by merger or consolidation or
operation of law, or by acquisition of all or substantially all of the assets of
the

 


--------------------------------------------------------------------------------

Company (provided that a successor by way of acquisition of assets shall have
undertaken in writing to assume the obligations of the Company hereunder).

 

Section 13. Governing Law.

 

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions.

 

Section 14. Severability.

 

If any provision of this Employment Agreement, including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.

 

Section 15. Execution in Counterparts.

 

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

 

Section 16. Entire Agreement.

 

This Employment Agreement, sets forth the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.

 

Section 17. Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

 

Section 18. Conflicts of Interest.

 

Santos specifically covenants, warrants and represents to the Company that she
has the full, complete and entire right and authority to enter into this

 


--------------------------------------------------------------------------------

Employment Agreement, that she has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of her duties, obligations or
responsibilities to the Company pursuant to this Employment Agreement, that she
is not in possession of any document or other tangible property of any other
Person of a confidential or proprietary nature which would conflict in any
manner whatsoever with any of her duties, obligations or responsibilities to the
Company pursuant to his Employment Agreement, and that she is fully ready,
willing and able to perform each and all of her duties, obligations and
responsibilities to the Company pursuant to this Employment Agreement.

 

Section 19. Consent to Jurisdiction.

 

Santos hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City of New York in any action or proceeding to
enforce the provisions of this Employment Agreement, and waives the defense of
inconvenient forum to the maintenance of any such action or proceeding.

 

Section 20. Section 409A.

(a) Notwithstanding any provision of this Employment Agreement to the contrary,
if Santos is a “specified employee” as defined under Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended or any regulations or
Treasury guidance promulgated thereunder, Santos shall not be entitled to any
payments upon a termination of her employment until the earlier of (i) the date
which is six months after her termination of employment for any reason other
than death or (ii) the date of her death. The provisions of this Section 20(a)
shall only apply if required to comply with Section 409A.

(b) If any provision of this Employment Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Santos to
incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

 

[END OF TEXT]



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

 

/s/ Teresa Santos______

Teresa Santos

123 W 88th Street, Apt 4F

New York, NY 10024

.

 

 

 

THESTREET.COM, INC.

 

 

By:

/s/ Tom Clarke_

 

 

Thomas J. Clarke, Jr.

 

 

Chief Executive Officer

 

Address:

14 Wall Street

15th Floor

New York, NY 10005

Telephone No.: (212) 321-5000

Fax No.: (212) 321-5014

 

 

 